Citation Nr: 0513354	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for traumatic organic 
brain syndrome, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  Later that same 
month, the veteran voiced disagreement with the denial of a 
disability rating in excess of 30 percent for his organic 
brain syndrome and with the denial of a TDIU rating.  A 
statement of the case (SOC) was issued in July 2003, as was a 
rating decision by which an increase to 50 percent for the 
organic brain syndrome was effectuated.  The veteran 
perfected his appeal later that same month.

In September 2004, the Board issued a decision in this 
matter.  The veteran appealed the Board decision and the 
Secretary of Veterans Affairs and the veteran submitted a 
Joint Motion for Remand (joint motion) to the United States 
Court of Appeals for Veterans Claims (Court) in February 
2005.  Later that same month, the Court granted the relief 
sought in the joint motion and the September 2004 Board 
decision is therefore vacated.  Prior to additional appellate 
review of this matter, the Board has concluded that 
additional development is required and this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

The Board notes that in July 2004, the veteran was notified 
via letter that the attorney he appointed to represent him 
before VA, R. Edward Bates, had his authority to represent VA 
claimants revoked in July 2003.  The veteran was notified 
that VA could no longer recognize Mr. Bates as his 
representative and advised him of his right to choose a new 
representative to represent him before VA.  The record 
reflects that the veteran did not responded to this notice, 
and, therefore, the Board has proceeded under the assumption 
that the veteran wants to represent himself before VA and has 
thus reviewed this appeal.


REMAND

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board is of the opinion that the veteran should 
be afforded a VA examination for compensation purposes to 
ascertain the current nature and severity of his service-
connected brain syndrome.  Additionally, a  review of the 
evidence of record reveals that the veteran currently suffers 
from not only an organic brain syndrome, but has also been 
diagnosed with chronic paranoid schizophrenia. 

When it is not possible to separate the effects of the 
service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  A VA 
examination is also necessary to determine which psychiatric 
symptoms can be medically attributable to the veteran's 
service-connected organic brain syndrome and which symptoms 
are medically attributable to the non-service connected 
psychiatric condition.  See 38 C.F.R. § 3.159(c) (2004).

Also, as part of VA's duty to assist, the veteran should be 
requested to submit any evidence in his possession pertinent 
to these claims.  See 38 C.F.R. § 3.159(b) (2004).  Moreover, 
his current VA treatment records should be obtained.  See 38 
C.F.R. § 3.159(c) (2004).

As the veteran's increased rating claim could have a 
significant impact on his TDIU claim, these issues are 
inextricably intertwined and it is appropriate to defer 
consideration of the veteran's TDIU claim until the 
development requested is complete.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  

Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to his claims.

2.  Obtain the veteran's VA treatment 
records from February 2000 to the present 
from the VA medical facility located in 
Tampa, Florida.

3.  The veteran should be scheduled for a 
VA mental disorders examination to 
determine the current nature and extent 
of his service-connected organic brain 
syndrome.  

Included in the report should be a 
determination as to which symptoms are 
medically attributable to the veteran's 
service-connected organic brain syndrome 
and which symptoms are medically 
attributable to non-service connected 
psychiatric conditions.  If the examiner 
cannot medically attribute any symptoms 
to either the veteran's service-connected 
organic brain syndrome or to other non-
service connected psychiatric conditions 
with any degree of medical certainty, 
that should be so indicated.  

The examiner should also describe the 
extent to which he/she considers the 
veteran's organic brain syndrome to 
effect the veteran's employability.  

The claims file should be made available 
to the examiner for review.  

4.  Readjudicate the veteran's increased 
rating and TDIU rating claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since July 2003.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




